            Case 1:20-cv-01570-TNM Document 1 Filed 06/16/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


Kidist Negede,

11343 Market Street                                             Case No. 1:20-cv-1570
Fulton, Maryland 20759

                               Plaintiff,

                 v.

Cybermedia Technologies, Inc., d/b/a CTEC,

1900 Campus Commons Drive, Suite 100
Reston, Virginia 20191

                               Defendants.


                                    Notice of Removal

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Cybermedia

Technologies, Inc. (“CTEC”), by counsel, appearing specially and without waiver of any

defenses, files this Notice of Removal and hereby removes this action from the Superior

Court of the District of Columbia, Case No. 2020 CA 002218 B (“D.C. Superior Court

Action”) to the United States District Court for the District of Columbia. As its reasons for

removal, CTEC states as follows:

       1.      On May 26, 2020, Plaintiff Kidist Negede (“Plaintiff”) served CTEC with

the Summons, Complaint, and Initial Order and Addendum, which initiated the D.C.

Superior Court Action against CTEC.          True and accurate copies of the Summons,

Complaint and Initial Order and Addendum as well as the Acknowledgment of Receipt of

Summons are attached as Exhibit 1.
            Case 1:20-cv-01570-TNM Document 1 Filed 06/16/20 Page 2 of 6




       2.      The Complaint asserts claims of gender discrimination in violation of the

D.C. Human Rights Act and defamation allegedly arising out of Plaintiff’s employment

and separation of employment from CTEC. No other pleadings or papers have been served

on CTEC in the D.C. Superior Court Action.

       3.      Pursuant to 28 U.S.C. § 1332, federal district courts have original jurisdiction

over all civil actions when the amount in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and when the action is between citizens of different states.

       4.      In her Complaint, Plaintiff confirms that she is a resident of Fulton, Maryland

and that CTEC is a resident of Reston, Virginia. See Compl.               The Virginia State

Corporation Commission Clerk’s Information System further confirms that CTEC is a

Virginia corporation with its principal place of business in the Commonwealth of Virginia.

See Entity Information, attached as Ex. 2.

       5.      The Complaint does not state a specific monetary damages total, however,

CTEC is permitted to establish the amount in controversy by a preponderance of the

evidence, and the Court “may consider the evidence provided to [it] and exercise some

degree of common sense in order to independently determine whether the amount in

controversy has been met.” Parker-Williams v. Charles Tini & Assocs., Inc., 53 F. Supp.

3d 149, 152 (D.D.C. 2014) (taking into account plaintiff’s annual earnings and the specific

relief requested to reach the conclusion that plaintiff’s D.C. Family and Medical Leave Act

D.C. Human Rights Act Claims sought relief greater than $75,000) (citations omitted).

       6.      The Complaint seeks judgment against CTEC and damages in an amount

greater than $75,000 for two reasons. First, Plaintiff was a salaried employee of CTEC


                                               2
            Case 1:20-cv-01570-TNM Document 1 Filed 06/16/20 Page 3 of 6




who earned $139,999.92 per year or $5,833.33 on a semi-monthly basis in gross wages.

See, Negede Salary History, attached as Ex. 3. She has alleged that she was terminated on

October 1, 2019, and she filed the Complaint on April 10, 2020. (Id. at 18). Accordingly,

Plaintiff’s alleged back-wages totaled $69,999.96 as of the filing date of the D.C. Superior

Court Action and $87,499.95 as of the service date of the Complaint. Plaintiff is also

seeking damages for front pay, lost benefits, emotional distress, punitive damages, and

attorneys’ fees. Accordingly, the amount in controversy as of the date of the filing and

service of the Complaint exceeds $75,000.

       7.      Finally, settlement offers are “relevant evidence of the amount in

controversy” for purposes of determining diversity of citizenship jurisdiction, and Plaintiff

issued a December 4, 2019, Demand Letter asserting that “[u]nder the factual

circumstances here, the back and front pay damages are likely to be substantial — quite

likely, 3 years of salary, or roughly, $420,000[;]” and that an emotional distress award of

$300,000 is entirely reasonable in this case[;]” and seeking a monetary settlement of

$375,000. See Nat’l Consumers League v. Flowers Bakeries, LLC., 36 F. Supp. 3d 26, 33

(D.D.C. 2014); Demand Letter, attached as Ex. 4.

       8.      The D.C. Superior Court Action may, therefore, be removed to this Court

pursuant to 28 U.S.C. § 1441(a), because Plaintiff and CTEC are citizens of different states

and the amount in controversy exceeds $75,000.

       9.      Additionally, pursuant to 28 U.S.C. § 1446(a), (b), and (d), the D.C. Superior

Court Action may be removed to this Court because this Court is the federal district court

that includes the District of Columbia within its jurisdiction.


                                              3
          Case 1:20-cv-01570-TNM Document 1 Filed 06/16/20 Page 4 of 6




       10.    This Notice of Removal is filed with this Court within 30 days after Plaintiff

served her Complaint on CTEC and before the deadline for CTEC’s filing of a responsive

pleading has elapsed.

       11.    Attached is a copy of the Notice of Filing of Notice of Removal, the original

of which is being filed with the Clerk of the Superior Court of the District of Columbia, as

required by 28 U.S.C. § 1446(d).

       12.    Attached is a copy of the Notice to Plaintiff of the Filing of Notice of

Removal, which shall also be served on Plaintiff in accordance with 28 U.S.C. § 1446(a).

       13.    The required filing fee and an executed civil cover sheet accompany this

Notice.

       14.    CTEC submits this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief

can be granted.

       WHEREFORE, Defendant Cybermedia Technologies, Inc. respectfully requests

that the Clerk note that the D.C. Superior Court Action has been removed from the Superior

Court for the District of Columbia to the United States District Court for the District of

Columbia, and that all proceedings hereafter shall take place in the United States District

Court for the District of Columbia.




                                             4
         Case 1:20-cv-01570-TNM Document 1 Filed 06/16/20 Page 5 of 6




Dated: June 16, 2020          Respectfully submitted,

                                     By: /s/ Olaoluwaposi O. Oshinowo
                                     Todd A. Bromberg (Bar No. 472554)
                                     Olauluwaposi O. Oshinowo (Bar No. 1045617)
                                     WILEY REIN LLP
                                     1776 K Street NW
                                     Washington, DC 20006
                                     Telephone: (202) 719-7000
                                     Facsimile: (202) 719-7049
                                     tbromberg@wiley.law
                                     ooshinowo@wiley.law

                                     Attorneys for Defendants




                                        5
         Case 1:20-cv-01570-TNM Document 1 Filed 06/16/20 Page 6 of 6




                             CERTIFICATE OF SERVICE

      I certify that on this 16th day of June 2020, a true and correct copy of the foregoing

document was filed with the Clerk of Court via the CM/ECF system and that, thereafter, I

caused a copy of the same to be served via U.S. Mail, postage prepaid, on:

                                Tiffany Joseph Goodson
                           HKM Employment Attorneys LLP
                             1325 G Street NW, Suite 558
                                Washington, D.C. 20005
                                 Phone: 202.919.5952
                                   Fax: 202.919.5952
                              tjospehgoodson@hkm.com

                                  Counsel for Plaintiff

      I further certify that, pursuant to 28 U.S.C. § 1446(d), on June 16, 2020, a copy of

the foregoing Notice of Removal was served via Case FileXpress upon the following:


                                    Clerk of Court
                       Superior Court of the District of Columbia
                              500 Indiana Avenue, N.W.
                                Washington, DC 20001

                                                /s/ Olaoluwaposi O. Oshinowo
                                                Olaoluwaposi O. Oshinowo
